                      UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF OHIO
                            EASTERN DIVISION


MARK BARCLAY,                      )                     CASE NO. 5:13-cv-124
                                   )
                                   )
                       PETITIONER, )                     JUDGE SARA LIOI
                                   )
v.                                 )
                                   )                     JUDGMENT ENTRY
                                   )
TERRY TIBBLES, Warden,             )
                                   )
                                   )
                    RESPONDENT. )


 For the reasons set forth in contemporaneously filed memorandum opinion, the petition for

writ of habeas corpus under 28 U.S.C. § 2254 is DENIED. Further, the Court certifies that an

appeal from this decision could not be taken in good faith and that there is no basis upon which

to issue a certificate of appealability. 28 U.S.C. § 1915(a)(3), 2253(c); Fed. R. App. P. 22(b).


 IT IS SO ORDERED.



 Dated: May 1, 2019
                                                 HONORABLE SARA LIOI
                                                 UNITED STATES DISTRICT JUDGE
